Stephens, J.
1. A tender to the plaintiff in trover of the property alleged to have been converted, when made after the institution of the suit, is not made in compliance with the Civil Code (1910), §4494, when unaccompanied by a tender of hire.
2. The plaintiff in trover having, under the Civil Code (1910), § 5930, the right to elect a verdict, to be discharged in damages alone, it is no concern of the defendant that the court failed to charge that the jury should bring in an alternative verdict for the property or its value, irrespective of what election the plaintiff may have in fact made.
• 3. There being no tender under section 4494 of the Civil Code (1910), and no error in the charge, and there being no complaint of other error, tlie verdict found for the plaintiff in damages alone will not be set aside.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.